Title: From James Madison to John Adams, 3 June 1812
From: Madison, James
To: Adams, John


Dear Sir
Washington June 3. 1812
I duly received your letter of the 21st. Ulto. inclosing one to yourself from Mr. Malcom. I return the latter as desired. Mr. Malcom was not in time to be taken into consideration along with others having the same object with him. I need not say that if it had been otherwise, and his comparative qualifications had entitled him to the appointment, I should have felt a pleasure in knowing that the choice coincided with your personal sentiments.
I cannot avail myself, of the indulgent exemption you offer me, so far as not to express my entire assent to the merits of our common friend Mr. Gerry. Though not acquainted with him in the first stages of his public life, and less so than you have been, with the latter period of his services to his Country, I have witnessed enough of his conduct on important and arduous occasions, to regard him as among our Patriots most distinguished for integrity, ability, and zeal for the rights and honor of the American Nation; whilst his private character is equally adorned by the virtues belonging to it. Be pleased Sir to accept assurances of my high esteem and respectful regards.
James Madison
